EXHIBIT 21.1 TALON INTERNATIONAL, INC. Subsidiaries Name Jurisdiction of Organization Tag-It Pacific Limited Hong Kong Tag-It, Inc. California Tag-It Pacific (HK) Ltd British Virgin Islands Tagit de Mexico, S.A. de C.V. Mexico Talon Technologies, Inc California Talon Zipper (Shenzhen) Company Ltd China Talon International Pvt. Ltd. India A.G.S. Holdings, Inc. Delaware A.G.S. Holdings LLC Delaware Tag It Pacific LLC Delaware PT Talon Indonesia. Indonesia Tag It Brands, Inc. California Talon Dominicana S.A. Dominican Republic
